DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.  Claims 13-16, 18 20, and 22-24 have been amended.  Claim 21 has been cancelled.    Claims 13-16, 18, 20, and 22-24 have been examined and are currently pending. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 13-16, 18, 20, and 22-23 are allowed subject to the examiners amendment described below. An examiner's amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christopher P. Bruenjes, Reg. 62,941 on September 8, 2021.

Examiner's Amendment
The applicant has been amended as follows:   Please amend claim 23.  Please cancel claim 24.

23.	(Currently Amended)	A non-transitory computer readable medium , performing the steps of:
determining a geolocation information of the portable computing unit in proximity to an embedded device, wherein the portable computing unit is associated with a user;
transmitting the geolocation information in response to a request received from the embedded device through a short-range wireless communication, wherein the embedded device is associated with at least one package; 
transmitting the geolocation information associated with the embedded device through a network to a server;
receiving at least one advertisement through the network from the server, when the geolocation information of the embedded device enters a geographic datum; and


24.	(Cancelled)	

Jackson US Publication 20090319078 A1 Method for Shipping an Item Using an Electronic Envelope
Jackson discloses system that enables a sender to ship an item in an envelope using a mobile shipping application running on a computing device or carrier computer. This system includes an electronic envelope having an updateable flexible electronic visual display that displays shipping information transmitted by a carrier computer via a wireless network, a cellular chip for receiving updated shipping information from the carrier computer, and a microcomputer chip for transmitting the information to the electronic display. The computing device, carrier computer, or both, execute the mobile shipping application that is accessible with a computing device and through which a sender places a shipping order. The system further comprises a carrier computer configured to execute the mobile shipping application running on the carrier computer, a data storage device to store the shipping orders, and a transceiver for communicating with the cellular chip on the envelope across a wireless communications network.







Burman discloses a novel shipping label is described that includes an electronically updateable visual display that can be updated throughout the shipping process to provide routing instructions to package handlers. Instructions shown on the updateable display can provide such information as an indication of a particular conveyor belt or vehicle or a particular location in a vehicle for the package to be placed. A label interface device for updating the new shipping label is also described herein along with systems for updating the shipping label over the course of the package delivery. In addition, novel methods of providing shipping services that are made possible by these devices and systems are included in the disclosure.

The present invention discloses a system for conveying objects, comprising a computer platform, and comprising embedded devices in packages each having at least one digital recognition code, the platform including a database of the digital codes, the embedded devices each being capable of accessing geolocation resources, characterized in that the platform comprises a module for distributing advertisements to be distributed, each associated with a geographical distribution area datum, and in that it comprises transmitters/receivers, between the platform and the embedded devices, the platform being configured for receiving data on the geolocation of the packages and transmitting at least one advertisement to the embedded devices when the geolocation datum of said package enters the geographical distribution area of the advertisement.




determine a geolocation information of the portable computing unit in proximity to the embedded device;
transmit the geolocation information in response to a request from the embedded device through a short-range wireless communication, wherein the embedded device is associated with at least one package;
transmit the geolocation information associated with the embedded device through a network to the server;
receive at least one advertisement at least one advertisement through the network from the server when the geolocation information of the embedded device enters a geographic datum;
and transmit through the short-range wireless communication the at least one advertisement to be displayed on the embedded device of the at least one package when the embedded device enters a geographic distribution area associated with the geographic data. 

Independent claims 22-23 are allowed based on a similar rationale.  Dependent claims 14-16, 18, and 20 are allowable based on the same rationale as the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Objections to claims 21-22 have been withdrawn.  
Claim 21 rejected under 35 U.S.C. 101 has been withdrawn. 
Claims 23-24 rejected under 35 U.S.C. 112(d) or pre-AIA  112, 4th paragraph have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharan US Publication 20150112785 A1 Initiating a Promotional Benefit by User-Actionable Link
Sharan discloses an advertisement, including a description of a promotion and a link, are included in a shipment of a sales item to a buyer from an online shopping site. The promotion is crafted to entice the buyer to respond to the link and trigger a further shopping opportunity based on the initial purchase. Upon responding to the link, the buyer is presented with a further promotion that includes the most recent consideration of buying incentives which are based on knowledge of selling considerations such as inventory and the marketplace that a seller may use to generate enticing content in the promotion. The seller may also take advantage of knowledge about the shopping and purchasing history of the buyer at the online shopping site in tailoring the promotion.
	



Venkatraman et al. US Publication 20160242000 A1 Proximity Based Device Usage
Venkatraman teaches method of performing functions by proxy for a set of associated proximate devices is disclosed. In some embodiments, the method may comprise associating a set of user equipments (UEs), wherein upon determination that a first UE in the set is unavailable for performing a requested function, at least one alternate second UE in the associated set of UEs is selected, wherein the at least one second UE is proximate to the first UE and the at least one second UE is available for performing the requested function. The performance of the requested function on the at least one second UE is initiated.
	
Outten et al. US Publication 20110270681 A1 System and Method for Targeted Advertising on Parcel Packages
	Outten discloses a method for displaying messages that are placed on packages being shipped to consumers in the form of labels that are targeted to specific consumers based on publicly available data or shopping behavior data. The method includes receiving information regarding one or more packages to be delivered to one or more recipients. The method also includes retrieving promotion data regarding one or more promotions targeted to the one or more recipients. One or more personalized promotion labels are generated from the promotion data. An identifier is assigned to each of the one or more personalized promotion labels corresponding to the one or more recipients, wherein a given identifier identifies a given one of the one or more packages on which to place a given personalized promotion label associated with the given identifier. The one or more personalized promotion labels are transmitted to one or more output devices for placement of the one or more personalized promotion labels on the one or more packages.
	

Hattrup et al. US Patent 10832015 B2 On-The-Fly Marking Systems for Consumer Packaged Goods
Hattrup discloses an on-the-fly package label printing system for a variety of packages containing a variety of products printed on each package of a web of successive packages a permanent record indicative of the product weight and product ingredients in the package. The system comprises a package handling device, a clock, and a printer system.
	
Electronic Luggage Tag to Enable a Smooth Travel Experience
	The non-patent literature discloses the "Rimowa Electronic Tag" is the first digital and fully integrated mobile solution for luggage and makes flying with luggage more comfortable, quicker and safer. While standard practice in the airline industry today still involves affixing a paper luggage tag to bags by hand, Lufthansa passengers will soon be able to check in their luggage from home or on the go with the Lufthansa App by using the "Rimowa Electronic Tag".  With one click, they will be able to transfer the data from their electronic boarding pass from their smartphone to their item of luggage equipped with the "Rimowa Electronic Tag" via Bluetooth.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682